DEKLE, Justice
(dissenting):
I respectfully dissent on authority of Greenwood v. Oates, 251 So.2d 665 (Fla.1971), and Conrad v. Sapp, 252 So.2d 225 (Fla.1971). We there established that in cases of disputed facts the granting or denying of the beneficial “agricultural” classification by the taxing authorities, and any court review thereof, are to be based upon the particular facts of each case under applicable standards (criteria); that the determination arrives in this Court with a presumption of correctness (under this well-established rule); and that the decision will be affirmed if supported by competent, substantial evidence. This case is supported by competent, substantial evidence, as were Greenwood and Sapp. It should be affirmed.
Accordingly, I would uphold the discretion here exercised by the Agricultural Zoning Board, by the able Circuit Judge and then by the First District Court of Appeal in denying the agricultural zoning which petitioner sought.